Title: To Thomas Jefferson from Pseudonym: "Prophecy", 14 January 1809
From: Pseudonym: “Prophecy”
To: Jefferson, Thomas


                  
                     
                        on or before 14 Jan 1809
                     
                  
                  O Thomas thy Deceit & Wickedness is great upon the Earth, and when thou retirest from Office, thou will be asshamed to look an honest Man in the Face, and I am sure, no honest Man can look upon thee with Complacency. Thy Society in this world, will be composed of the most wicked, & worthless part of Creation, and in the other World, of Devels, & infernal Spirits—
                  
                     Prophecy 
                     
                  
               